Citation Nr: 0836471	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-08 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for a gastrointestinal 
condition, to include as secondary to the service-connected 
PTSD.  

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk


INTRODUCTION

The veteran had active military service from November 1968 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The rating decision denied the 
veteran's claims for service connection for a 
gastrointestinal condition and bilateral hearing loss and 
granted service connection for PTSD with a disability rating 
of 30 percent, effective November 25, 2005.  The veteran 
appealed the August 2006 rating decision, including the 
initial disability rating for PTSD.  However, he did not 
express disagreement with the effective date assigned for the 
initial rating.

The record reveals that, during the pendency of this appeal, 
the veteran was denied service connection for a skin 
condition in a January 2007 rating decision.  However, this 
issue has not been prepared or certified for appellate 
review.  Thus, this matter is not before the Board at this 
time.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's PTSD is manifested by restrictive affect, 
circumstantial speech, moderate memory loss, difficulty in 
establishing work and social relationships, and disturbances 
of motivation and mood.

3.  The veteran's gastrointestinal condition was first 
diagnosed many years after service and there is no medical 
opinion that relates this disability to service.

4.  The preponderance of the medical evidence is against a 
finding that the veteran's gastrointestinal condition is 
secondary to his service-connected PTSD.

5.  The preponderance of the competent evidence of record 
demonstrates that there is no etiological link between any 
currently existing sensorineural hearing loss and the 
veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for PTSD 
have been met during the entire appeal period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2007).

2.  A gastrointestinal condition was not incurred in or 
aggravated by active military service, may not be presumed to 
be related thereto, and is not proximately due to, the result 
of, or aggravated by the veteran's service- connected PTSD.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.310, 4.14 (2007)

3.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active service and may not be presumed to 
be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the veteran was provided with VCAA notice 
in January 2006, prior to the August 2006 rating decision.  
Thus, the requirements of Pelegrini have been satisfied.

In the aforementioned correspondence, the RO informed the 
veteran of what the evidence must show to establish 
entitlement to service connection for PTSD, a 
gastrointestinal condition, and bilateral hearing loss.  The 
RO also explained what information and evidence he must 
submit and what information and evidence will be obtained by 
VA.  Thus, the VCAA correspondence fully complied with the 
notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (b), as well as the Court's holding in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that the January 2006 VCAA notice did not 
provide information regarding disability rating(s) or 
effective date(s).  However, the veteran was sent an 
additional letter in March 2006 regarding these elements, 
prior to the August 2006 rating decision.  Moreover, the 
veteran's claims for service connection for a 
gastrointestinal condition and bilateral hearing loss are 
being denied and, consequently, no disability rating(s) or 
effective date(s) will be assigned.  

With respect to the veteran's claim for an initial increased 
evaluation for PTSD, the Board finds that the notice 
requirements are satisfied.  As noted previously, the veteran 
is not contesting the effective date assigned, but is 
appealing the initial evaluation assigned following the grant 
of service connection.  The Court held in Dingess that in 
cases where service connection has been granted and an 
initial disability rating has been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  
Therefore, because the VCAA notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

The Board additionally notes that the Court recently issued a 
decision in the case of Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008), regarding the information that must be 
provided to a claimant in the context of an increased rating 
claim.  As this case does not apply to initial rating cases, 
further discussion of its provisions is not required.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims folder and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  Nothing 
indicates that the veteran has identified the existence of 
any relevant evidence that has not been obtained or 
requested.  Moreover, the veteran has been afforded VA 
examinations in March 2006, June 2006, and December 2006 with 
respect to all of his claims on appeal.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  

II.	Increased Initial Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1 (2007). Where entitlement to compensation has already 
been established and an increase in the assigned evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 
6 Vet. App. 396, 402 (1994).  However, when the current 
appeal arose from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 9411, a 30 percent disability rating is 
in order for PTSD when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Initially, the Board observes that the only competent medical 
evidence of record to evaluate the severity of the veteran's 
service-connected PTSD is the June 2006 VA examination.  
Although VA out-patient treatment records were obtained in 
conjunction with this case, these records are negative for 
any findings, documentation, or notations of PTSD or other 
psychological problems.  Thus, the Board will use the June 
2006 VA examination report to evaluate the veteran's PTSD.

The VA examination report shows that the veteran's PTSD is 
manifested by chronic sleep impairment, difficulty 
concentrating, feeling anxious, and difficulty in social and 
recreational life.  He reports bad dreams, nightmares, that 
he is jumpy around large groups of people and that loud 
noises startle him.  The June 2006 VA PTSD examination found 
his affect to be restricted and his speech to be 
circumstantial.  The examiner noted that the veteran's 
psychomotor activity was tense and that his mood was anxious.  
The examination report shows that the veteran could not 
remember names, dates, and the sequence of events, which was 
noted by the examiner to be moderately severe in intensity.  
It was noted that the veteran's pace, productivity and 
persistence is occasionally affected by the PTSD at a 
moderate level overall.  The examiner also indicated that 
there was a problem with activities of daily living and 
determined it to be of a moderate level with respect to 
engaging in sports, exercise and other recreational 
activities.  In regards to family relations, the examiner 
noted that the veteran appeared to attempt to repress and 
suppress the PTSD symptoms by working numerous hours and it 
has had a moderate effect upon the family.

Of particular importance in evaluating the veteran's level of 
occupational and social impairment are the Global Assessment 
of Functioning Scale (GAF) scores he has been assigned, 
because such designations are based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).

Here, the veteran was assigned a GAF score of 59.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV) (which has been 
adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).  Moreover, 
the VA examiner specifically stated that the severity of the 
veteran's symptoms were moderate.

The Board notes that the veteran does not exhibit all of the 
symptoms delineated in the higher disability rating of 50 
percent.  For instance, the examination report shows that the 
veteran has been employed at the same job for the past twenty 
years and has been married for many years as well.  Further, 
the record shows that the veteran denied experiencing panic 
attacks.  His thought process was noted to be clear and his 
appearance was appropriately dressed.  The examiner also 
indicated that the veteran's remote memory, recent memory, 
and immediate memory were all normal; however, later in the 
examination report, the examiner noted that the veteran could 
not remember dates, names, and the sequence of events, noted 
to be  moderately severe in nature.

Given the facts of this case, there is reasonable doubt as to 
whether the veteran's current PTSD warrants a higher initial 
disability rating.  However, since the medical evidence shows 
that the veteran has multiple symptoms shown in the higher 
disability rating including the presence of restrictive 
affect, circumstantial speech, moderate impairment on family, 
relationships and recreational activities, and moderately 
severe memory loss, the Board will resolve all reasonable 
doubt in favor of the veteran.  Thus, the Board finds that 
the veteran's symptoms more closely approximate a 50 percent 
disability rating for PTSD during the entire appeal period.  
See 38 C.F.R. § 3.102, 4.3, 4.7.

The Board notes that the evidence is devoid of any report or 
description of any symptom of PTSD which would meet a 
criterion for an evaluation in excess of 50 percent at any 
time during the pendency of this appeal.  The evidence does 
not reflect that the veteran has demonstrated suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  As such, a higher evaluation of 70 percent is not 
warranted.

The Board considered whether "staged" ratings pursuant to 
Fenderson, supra, were appropriate, but found no distinctive 
period(s) where his PTSD was of such severity as to warrant a 
higher rating.

Finally, the Board has considered whether the veteran's PTSD 
claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that the 
veteran has ever been hospitalized for his PTSD.  Also, the 
record reveals that the veteran currently works full-time at 
his employment and that his PTSD has not caused marked 
interference with his employment.  There is nothing in the 
record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.

III.	Service Connection

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002).  Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in 
service.  38 C.F.R. § 3.303(a) (2007).

In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.         Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, supra.  Temporary 
or intermittent flare-ups of symptoms of a condition, alone, 
do not constitute sufficient evidence of aggravation unless 
the underlying condition worsened.  Davis v. Principi, 276 
F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

The Board acknowledges that the provisions of 38 C.F.R. § 
3.310 were revised during the pendency of this case, and are 
effective from October 10, 2006.  See
71 Fed. Reg. 52,744-52,747 (September 7, 2006).  In pertinent 
part, the regulation was retitled "Disabilities that are 
proximately due to, or aggravated by, service-connected 
disease or injury."  In addition, the current paragraph (b) 
of 38 C.F.R.     § 3.310 was redesignated as paragraph (c), 
and a new paragraph (b) was added regarding aggravation of 
nonservice-connected disabilities.  The expressed purpose of 
this revision was to conform the regulation to the Court's 
holding in Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc), under which a veteran may be compensated for an 
increase in the severity of an otherwise nonservice-connected 
condition caused by aggravation from a service-connected 
condition.  As the Board was also required to consider 
whether service connection was warranted pursuant to the 
holding in Allen, supra, prior to the change in the 
regulation, the veteran is not prejudiced by the Board 
decision to proceed with the adjudication of this case.  See 
Bernard, supra.

IV.	Gastrointestinal Condition

The Board finds that the preponderance of the evidence is 
against the grant of service connection for a 
gastrointestinal condition on a direct basis.  

Initially, the Board notes that the veteran's service 
treatment records contain no findings or notations of any 
gastrointestinal or stomach problems during his active 
service.  In fact, his mouth, throat and abdomen were 
clinically evaluated as normal on the June 1968 separation 
examination report.  Moreover, on a concurrent Report of 
Medical History, he indicated that he had not experienced any 
stomach trouble.  

The Board further observes that there is no competent medical 
evidence regarding the claimed disability until many years 
after his separation from active service.  The first 
complaints of stomach trouble were in VA outpatient treatment 
records dated in 2005, approximately 35 years after 
separation from service.  The Court has indicated that normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  Moreover, there 
is no competent medical opinion of record relating the 
veteran's gastrointestinal condition to service.  
Consequently, the Board must conclude that the preponderance 
of the evidence is against a finding that service connection 
is warranted on a direct basis.

The Board now proceeds on the issue of secondary service 
connection.  In the veteran's Notice of Disagreement, he 
contends that his current gastrointestinal condition was 
caused by his service-connected PTSD.  In reviewing the 
claims folder, the Board notes that the only competent 
medical opinion of record to address this issue is in the 
December 2006 VA examination report.  Following evaluation of 
the veteran and review of his claims folder, the VA examiner 
opined that the veteran's gastrointestinal condition is less 
likely as not caused by or a result of service-connected 
PTSD.  The examiner noted that medical literature is silent 
regarding evidence that PTSD, a mental disorder, can serve as 
a causative or etiologic agent for the development of 
gastroesophageal reflux disease or other GI condition.  It 
was noted that although stress can cause a transient increase 
in stomach hyperacidity, the veteran's gastroesophageal 
reflux disease is not due to or permanently aggravated by the 
PTSD.  The examiner stated that the veteran's description of 
the symptomatology of the gastroesophageal reflux disease can 
occur independent of the PTSD symptomatology.  In addition, 
the examiner opined that it was most likely that the 
veteran's gastroesophageal reflux disease and dyspepsia would 
have occurred in the veteran, progressed and responded to 
treatment, independent of a diagnosis of PTSD.  

As the December 2006 VA examiner's opinion is based upon an 
evaluation of the veteran and review of his claims folder, 
the Board concludes there was a sufficient foundation for 
these opinions.  Moreover, no competent medical opinion is of 
record which indicates that the gastrointestinal condition 
was caused or aggravated by his service-connected PTSD.  
Thus, the preponderance of the evidence is against the claim 
of secondary service connection as well.

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a grant 
of service connection for a gastrointestinal condition on a 
direct or secondary basis.  Thus, the benefit of the doubt 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

V.  Hearing Loss

The veteran contends that his current bilateral hearing loss 
is related to his time in service.  Specifically, in the 
veteran's claim for compensation, he explained that while in 
Vietnam, he worked with CH47 helicopters that transferred 
ammunition to the artillery guns.  He stated that the guns 
could fire for 22 miles and were very noisy and that the 
helicopters were extremely loud.  The veteran noted that he 
believes his hearing loss is related to this military service 
and that he has lived with the condition since service.  

The Board acknowledges that the veteran's account of his in-
service noise exposure is consistent with his military 
occupational specialty (MOS) of field artillery.  However, 
there is no indication of any hearing problems in the service 
treatment records.  The August 1970 separation examination 
report reveals that the veteran's hearing was within normal 
limits.  Moreover, he checked the boxes on a concurrent 
Report of Medical History to indicate he had not experienced 
hearing loss or ear, nose, or throat trouble.

Further, the evidence of record does not demonstrate any ear 
related problems or hearing loss for many years after 
service.  The first mention of any ear problems was in an 
April 2001 VA medical record in which the physician noted a 
cerumen impaction of the right ear.  In fact, the first 
notation of hearing loss was in a February 2005 VA medical 
record, approximately 35 years after separation from service.  
As mentioned above, the Court has indicated that normal 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense, supra.

Further, there is no competent medical evidence of record 
that relates the veteran's hearing loss to active service.  
In fact, the only competent medical evidence of record to 
address the etiology of this disability is the March 2006 VA 
medical examination, which contains an opinion against 
hearing loss being related to such service.  Upon review of 
the veteran's claims folder and the results of the physical 
examination, the examiner opined that the veteran's hearing 
loss was not likely caused by or aggravated by noise exposure 
while in the military.  

The Board notes that the only evidence of record that relates 
the veteran's hearing loss to active service is the veteran's 
own statements.  While the veteran is competent to report the 
presence of hearing loss, he is not competent to attribute 
the disability to a particular cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, his opinion 
regarding the etiology of his hearing loss is afforded low 
probative value.  This is particularly so as the service 
treatment records are silent as to any complaints of, 
diagnosis of or treatment for hearing loss and there is no 
evidence of the veteran's complaints of hearing loss until 
many years after service.

Lastly, the Board finds that service connection is not 
warranted on a presumptive basis.  As mentioned previously, 
the first notation of hearing loss was in a 2005 medical 
record.  Since there is no competent evidence of record that 
shows the presence of hearing loss within one year of the 
veteran's discharge, service connection on a presumptive 
basis is not warranted.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a grant 
of service connection for bilateral hearing loss.  Thus, the 
benefit of the doubt doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  


ORDER

Entitlement to an increased initial rating of 50 percent for 
PTSD is granted during the entire appeal period, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to service connection for a gastrointestinal 
condition, to include as secondary to service-connected PTSD, 
is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


